PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SERGHERAERT, Renaud
Application No. 16/643,045
Filed: 28 Feb 2020
For: KERATIN HYDROLYSATE FOR ORAL COSMETIC USE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the request for correction of patent application publication under 
37 CFR 1.221(b), received on August 28, 2020, for the above-identified application.

The request is granted

Applicant requests that the application be republished because the patent application publication contains allegedly material errors in the specification at Table 5 of paragraph 0198, which portion of the specification provides support for the multiple embodiments of the claims such that ability of a person skilled in the art would be affected in the ability to appreciate the technical disclosure.

The instant request identifies material Office mistakes in specification at Table 5 of paragraph 0198.  

The corrected patent application publication will be published in due course, unless the patent issues before the application is republished.

Inquiries relating to this matter may be directed to the undersigned at (571) 272-6692.  Inquiries concerning the Pre-Grant Publication, or republication, should be directed to the Office of Data Management, Office of Publications, at (571) 272-4200.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions